Order filed November 20, 2012.




                                        In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-12-00749-CV
                                  ____________

  TONY C. OGANSOY AND KELLY S. OGANSOY, INDIVIDUALLY AND AS
      REPRESENTATIVES OF THE ESTATE OF JETT AYDIN OGANSOY,
                            Appellants

                                          V.

                        THE CITY OF HOUSTON, Appellee


                       On Appeal from the 215th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-16177


                                      ORDER

       Appellants’ brief was due October 24, 2012. No brief or motion for extension of
time has been filed.

       Unless appellants submit a brief to the clerk of this court on or before December
20, 2012, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                        PER CURIAM